Case 2:20-cv-00974-GRB-AKT Document 37 Filed 08/31/20 Page 1 of 5 PageID #: 151




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                                :
 TONY CACCAVALE, ANTHONY MANGELLI, :
 and DOUGLAS SORBIE, individually and on behalf :                             No.: 20-CV-00974 (GRB)(AKT)
 of all others similarly situated,              :
                                       : ELECTRONIC DISCOVERY PROTOCOL
                                                   Plaintiffs,
                                       :
              v.                       :
                                       :
 HEWLETT-PACKARD COMPANY A/K/A HP      :
 INC., HEWLETT PACKARD ENTERPRISE      :
 COMPANY and UNISYS CORPORATION,       :
                                       :
                           Defendants.
                                       :
                                       :
 ----------------------- ------------- x

           After conferring on these matters, Plaintiffs and Defendants in the above-captioned action

 (collectively, the “Parties,” and individually, a “Party”), by and through their undersigned

 counsel, hereby stipulate and agree to this Electronic Discovery Protocol (“EDP” or “Protocol”)

 for any electronically stored information that is produced in this action.

           A.        General Terms.
           1.        Application. The procedures set forth in this Protocol shall govern the production

 of electronically stored information (“ESI”). For purposes of this Protocol, the Party requesting

 production of ESI shall be referred to as the “Requesting Party,” and the Party producing ESI in

 response to such requests shall be referred to as the “Producing Party.” Nothing in this Protocol

 shall be construed to alter the Producing Party’s rights arising under any applicable rules or

 otherwise to withhold production of ESI because, for example, the source of the ESI is not

 reasonably accessible or its production would be unduly burdensome or duplicative.


                                                                  1
 Firm:51239324v2
Case 2:20-cv-00974-GRB-AKT Document 37 Filed 08/31/20 Page 2 of 5 PageID #: 152




           2.      Subject Matter and Scope of Discovery. This Protocol does not establish any

 agreement as to the appropriate temporal, sources, or subject matter scope of discovery in this

 action.

           3.      Reservation of Rights. All Parties reserve all rights under applicable law for

 matters relating to the production of ESI that are not specifically addressed in this Protocol,

 including the right to object to production of any ESI and other discovery.

           4.      Confidentiality. Any ESI produced pursuant to the Protocol shall be subject to

 any Confidentiality Stipulation and Order governing this Action.
           5.      Security. The Parties will make reasonable efforts to ensure that any productions

 made are free from viruses and provided on encrypted media.

           6.      ESI that is Not Reasonably Accessible. The parties agree that the Producing Party

 is not required to search for ESI that is not reasonably accessible.

           7.      Non-Waiver of Protected Information. Nothing herein shall be deemed to waive

 or limit any applicable privilege or work product or other protection, or to affect the ability of a

 Party to seek relief for the disclosure of information protected by privilege or work product

 protection, regardless of the steps taken to prevent disclosure. If a Party produces information

 that it later discovers, or in good faith later asserts, to be privileged or otherwise protected from

 disclosure, the production of that information will not constitute a waiver of any applicable

 privileges or other protection, either as to the specific information disclosed or as to any other

 information disclosed or as to any other information relating thereto on the same or related

 subject matter, and the Party receiving the privileged or protected information may not argue that

 the Producing Party failed to take reasonable steps to prevent production of the privileged or

 protected materials. In such circumstances, the Producing Party must promptly notify in writing

 the other Parties to this action of the production and the basis for the privilege or other

 protection, and request in writing the return or confirmed destruction of the produced privileged

 or protected information.
                                                   2
 Firm:51239324v2
Case 2:20-cv-00974-GRB-AKT Document 37 Filed 08/31/20 Page 3 of 5 PageID #: 153




          Upon such notification, the Parties shall treat the information as privileged or protected

 unless and until the Parties agree otherwise or the Court determines the information is not

 privileged or protected.      Within ten (10) business days of receiving such notification, all

 Receiving Parties shall (a) return the information to the Producing Party; or (b) confirm in

 writing to the Producing Party the destruction of all such information, including all later created

 excerpts, summaries, compilations, and other documents or records that include, communicate or

 reveal the information claimed to be privileged or protected.

          Should any Receiving Party disagree that the information is privileged or protected, the
 Receiving Party shall be required to, in accordance with the Court’s rules, challenge such

 designation if an agreement cannot be reached after a good faith consultation with the Producing

 Party.

 B.       General Document Production Procedures.

          1.       Production Media. The Producing Party may produce ESI (i) via email; (ii) via

 secure, password-protected File Transfer Protocol, or (iii) by such other media as the Parties may

 agree upon.

          2.       Production Format.   To the extent possible, the Parties are to produce ESI in a

 PDF format with the text of the ESI readable (OCR) and the pages bates-stamped. Nothing

 herein shall preclude a party from producing the ESI in another reasonable format different from

 the foregoing. To the extent the ESI is produced in a format different than what is set forth in the

 first sentence of this section, should the Requesting Party need the requested ESI in another

 format, the parties agree to confer in good faith on the issue. Should the Parties not be able to

 reach a resolution after a good faith consultation, the Parties may apply to the Court for a ruling.

          3. De-Duplication.      Where practicable, the Producing Party shall endeavor to

 de-duplicate documents within and across its productions. If there is any handwriting or other

 alteration of a document, it shall not be considered a duplicate under this provision.


                                                  3
 Firm:51239324v2
Case 2:20-cv-00974-GRB-AKT Document 37 Filed 08/31/20 Page 4 of 5 PageID #: 154




          4.       Redactions. If the Producing Party is redacting information from a page, the

 Producing Party shall electronically “burn” the word “Redacted” onto the page at or reasonably

 near to the location of the redaction(s). An electronic copy of the original, unredacted data shall

 be securely preserved in such a manner so as to preserve without modification, alteration or

 addition the content of such data.

          5.       Databases and Other Structured Data: The Parties understand and acknowledge

 that certain categories of ESI are structurally complex and do not lend themselves to production

 as native format or other traditional formats. To the extent a response to discovery requires
 production of discoverable electronic information contained in such a database, the Parties shall

 negotiate appropriate parameters for querying the database for discoverable information and

 generating a report in a reasonably usable and exportable electronic file (for example, Excel).

          6.       Cooperation. The Parties shall, as necessary, meet and confer to exchange

 information regarding issues associated with any production of ESI. The Parties shall meet and

 confer to resolve any procedures or disputes that arise under this Protocol prior to filing any

 motion with or seeking the intervention of the Court. If a Party objects to any actions taken by

 another Party, the objecting Party shall state the specific objection in a letter or e-mail to counsel

 for the opposing Party or Parties. Any practice or procedure set forth herein may be varied by

 written agreement of the Parties. This Protocol may also be amended by written agreement

 between the parties as the circumstances may require.

          7.       Notices. All notices, request and demands to or upon any of the Parties under this

 Protocol shall be in writing, and, unless otherwise expressly provided herein, shall be deemed to

 have been duly given or made when (i) for delivery by mail or courier, when delivered, or three

 business days after being deposited in the mail, postage prepaid, whichever is soonest; or (ii) for

 delivery by facsimile or e-mail, when received, addressed to counsel for the respective Parties.




                                                   4
 Firm:51239324v2
Case 2:20-cv-00974-GRB-AKT Document 37 Filed 08/31/20 Page 5 of 5 PageID #: 155




          8.       Objections to Admissibility Preserved.      Nothing in this Protocol shall be

 construed to affect in any way the rights of any Party to object to the admissibility of any

 materials into evidence for any purposes in this action.

          9.       Agreement Upon Execution. The Parties agree to be bound by the terms of this

 Protocol as of the date counsel for all Parties execute this Protocol.



 /s/ Paul A. Pagano                                /s/ Kenneth W. DiGia
 Steven J. Moser, Esq.                             Kenneth W. DiGia
 Paul A. Pagano, Esq.                              Jeffrey H. Ruzal
 Moser Law Firm P.C.                               EPSTEIN BECKER & GREEN, P.C.
 5 East Main Street                                875 Third Avenue
 Huntington, NY 11743                              New York, NY 10022
 (516) 671-1150                                    (212) 351-4500
 smoser@moseremploymentlaw.
 Attorneys for Plaintiffs                          Attorneys for Defendant Unisys

 /s/ Kristofor T. Henning
 Kristofor Henning
 Adam Saravay
 Ilana Levin
 McCARTER & ENGLISH, LLP
 Four Gateway Center
 100 Mulberry Street
 Newark, NJ 07101-0652
 (973) 622-4444
 Attorneys for Defendants HP Inc. and
 Hewlett-Packard Enterprise Company




                                                   5
 Firm:51239324v2
